EXHIBIT 10

THIRD AMENDMENT TO INDUSTRIAL BUILDING LEASE

THIS THIRD AMENDMENT TO INDUSTRIAL BUILDING LEASE (this "Agreement") is entered
into as of July 16, 2007 by and between BROWN PELICAN LLC ("BP") and inTEST
CORPORATION ("inTEST").

RECITALS:

WHEREAS,

First Industrial, L.P. ("FILP"), as landlord, and inTEST, as tenant, entered
into that certain Industrial Building Lease dated June 6, 2000 (the "Original
Lease") relating to 80,000 square feet of space (the "Original Leased Premises")
in the building known as 3 Computer Drive, Cherry Hill Industrial Park, in
Cherry Hill Township, NJ (the "Building"), which Original Leased Premises is
more particularly described in the Original Lease;



WHEREAS,

the Original Lease was amended by that certain First Amendment to Lease dated as
of October 2, 2000 (the "First Amendment"), pursuant to which, among other
things, the Original Leased Premises were expanded to 121,700 square feet
through the addition of 41,700 square feet of additional space in the Building
(the "Additional Leased Premises");



WHEREAS,

the Original Lease was further amended by that certain Second Amendment to Lease
dated December 23, 2003 (the "Second Amendment") at which time the parties to
the Second Amendment also executed and delivered to one another a Settlement
Agreement dated as December 23, 2003 (the "Settlement Agreement"). The Original
Lease, as amended by the First Amendment and the Second Amendment, together with
the Settlement Agreement, are collectively referred to herein as the "Lease
Agreement");



WHEREAS,

FILP, as assignor, and 7 Esterbrook Lane, LLC ("Esterbrook") entered into that
certain Assignment and Assumption of Leases dated as of December__, 2003
pursuant to which FILP assigned all of its right, title and interest as landlord
in and to the Lease Agreement to Esterbrook and Esterbrook assumed all of the
obligations of landlord in, to and under the Lease Agreement and arising
subsequent to the date of said assignment;



WHEREAS,

Esterbrook, as assignor, and BP entered into that certain Assignment and
Assumption Agreement dated as of December 30, 2004 pursuant to which Esterbrook
assigned all of its right, title and interest as landlord in and to the Lease
Agreement to BP and BP assumed all of the obligations of landlord in, to and
under the Lease Agreement and arising subsequent to the date of said assignment;
and



WHEREAS,

inTEST has requested that BP take back the Additional Leased Premises and BP has
agreed to do so, subject to the terms and conditions hereinafter set forth.



NOW, THEREFORE,

in consideration of the premises, the mutual covenants hereinafter set forth and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties intending to be legally bound hereby agree as
follows:



1.   Incorporation of Recitals.

Each of the foregoing recitals is incorporated herein at length as if fully set
forth herein.



2.   Removal from the Additional Leased Premises.

inTEST covenants and agrees to fully vacate and surrender possession and control
of the Additional Leased Premises to BP on or before October 15, 2007 in
accordance with the terms and conditions hereinafter set forth as if said date
were the date set forth in the Lease Agreement for the expiration of its term
(the "Condition Precedent"). Without limiting the generality of the foregoing,
inTEST shall remove all furniture, equipment and other personal property located
in the Additional Leased Premises, deactivate the security system currently
serving the Additional Leased Premises, repair all damage caused by inTEST's
removal from the Additional Leased Premises, and deliver the same to BP in broom
clean condition, together with all keys and combinations relating to the
Additional Leased Premises. Under no circumstances, however, shall inTEST be
obligated to remove any tenant improvements from the Additional Leased Premises,
it being the intention of the parties that, other than as set forth in the
immediately preceding sentence, the Additional Leased Premises will be delivered
in its current "as is" condition, reasonably wear and tear and damage by
casualty excepted. To the extent that any of the provisions of this Section 2
with respect to the condition of the Additional Leased Premises upon its
redelivery to BP conflict with any provision of the Lease, the provisions of
this Section 2 shall control.



In the event inTEST fails to fully and completely satisfy the Condition
Precedent by October 15, 2007, as BP's sole and exclusive remedies for such
failure, (a) inTEST shall pay to BP a late surrender fee in the amount of Five
Hundred and 00/100ths ($500.00) Dollars per day beginning on October 16, 2007,
which obligation shall be in addition to and not in lieu of any other
obligations relating to inTEST's continued possession of the Additional Leased
Premises, and (b) if such failure continues beyond October 31, 2007, BP shall
have the right to terminate this Agreement upon notice to inTEST at any time
prior to the full and complete satisfaction of the Condition Precedent, in which
event inTEST shall remain liable to BP for the late surrender fee described in
clause (a) through the date of such termination and for all other obligations
under the Lease Agreement as if this Agreement were never entered into. BP and
inTEST acknowledge and agree that (i) BP has made arrangements with another
tenant to lease and immediately occupy the Additional Leased Premises and would
not have entered into that arrangement but for inTEST's agreement to vacate the
Additional Leased Premises as required herein on or before October 15, 2007,
TIME BEING OF THE ESSENCE, and (ii) the aforementioned sums constitute a
reasonable estimate of the losses which BP will suffer in the event inTEST fails
to satisfy its obligations hereunder.

3.    Amendment of Lease Agreement.

Effective as of the date immediately following the date upon which inTEST fully
and completely satisfies the Condition Precedent (the "Effective Date"), which
the parties agree to confirm in writing, the Lease Agreement shall be amended as
follows:



      

a.    Section 1.4 of the Lease Agreement shall be amended to delete the last
sentence thereof (as added pursuant to Section 2(a) of the First Amendment) in
its entirety;



      

b.    Section 1.6.1 of the Lease Agreement (added pursuant to Section 2(b) of
the First Amendment) shall be deleted in its entirety;



      

c.    Section 1.11 of the Lease Agreement shall be amended to provide that Base
Rent payable by Tenant for the remainder of the Term from and after the
Effective Date shall be as set forth below:




Months

Monthly Base Rent
Payment Amount

Effective Date-8/31/08

$37,800.00

9/1/08-8/31/09

$38,935.00

9/1/09-8/31/10

$40,100.00

      

d.    Section 1.12 of the Lease Agreement shall be amended to delete the last
sentence thereof (added pursuant to Section 2(e) of the First Amendment) in its
entirety;



      

e.    Section 1.13 of the Lease Agreement shall be amended to delete the last
sentence thereof (added pursuant to Section 2(f) of the First Amendment) in its
entirety; and



      

f.    The revisions to Exhibits A and B-1 to the Original Lease, as and to the
extent incorporated therein through the attachment of and/or reference to same
in the First Amendment, shall be deleted in their entirety.



Notwithstanding anything in this Agreement or in the Lease Agreement to the
contrary, inTEST shall remain liable for all of its obligations under the Lease
Agreement with respect to the Additional Leased Premises accruing prior to the
Effective Date, except those specifically released pursuant to this Agreement.

4.    BP's Representations.

BP hereby represents and warrants to inTEST that no approval or consent by any
lender or any other party is required in connection with the execution or
delivery of this Agreement or for this Agreement to be binding upon BP in
accordance with the terms of this Agreement.



5.    Miscellaneous.

Except as expressly modified herein, the terms and conditions of the Lease
Agreement shall remain unchanged and in full force and effect. This Agreement,
the Lease Agreement and the documents specifically referenced in any of the
foregoing constitute the entire agreement between the parties hereto with
respect to the matters contemplated herein and therein and supersede all prior
discussions, undertakings, agreements and negotiations between the parties. This
Agreement may only be modified by a written instrument duly executed by the
parties. This Agreement shall be binding upon, and inure to the benefit of, the
parties and their respective and permitted successors and assigns. This
Agreement may be executed in counterparts, each of which shall constitute an
original and, taken together, shall constitute one and the same agreement.

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date and year first set forth above.



BROWN PELLICAN LLC

inTEST Corporation

By: /s/ Burton G. Malkiel
      Burton G. Malkiel


By: /s/ Hugh T. Regan, Jr.
      Hugh T. Regan, Jr.
      CFO